DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James M. Alpert on 03/08/2021.
Claim 1 (Currently Amended) An outdoor unit comprising: 
a casing including a first wall portion having an air inlet and a second wall portion having an air outlet; 
a heat exchanger disposed in the casing to face the air inlet; 
a blowing unit including an axial-flow fan disposed between the heat exchanger and the second wall portion; 
a bell mouth disposed on an inner surface of the second wall portion to communicate with the air outlet and circumferentially surround the axial-flow fan; and 
a baffle plate attached to a position on the inner surface of the second wall portion and dividing the inner surface into a first part and a second part, wherein: 
the first part is disposed between the baffle plate and a side wall portion, 
the second part is disposed between the baffle plate and the bell mouth,
the baffle plate is disposed to incline from the position toward where the bell mouth is disposed, 
the baffle plate is disposed so as to guide air colliding with [[a]] the first part of the second wall portion to the bell mouth, 
the bell mouth is disposed on [[a]] the second part of the second wall portion, and


an end portion of the baffle plate closest to the heat exchanger is spaced apart from the heat exchanger.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach an outdoor unit as recited in claim 1; in particular, the limitation 
“a baffle plate attached to a position on the inner surface of the second wall portion and dividing the inner surface into a first part and a second part, wherein: the first part is disposed adjacent to side wall portion and the second part is disposed adjacent to the bell mouth, the baffle plate disposed to incline from the position toward where the bell mouth is disposed, the baffle plate is disposed so as to guide air colliding with the first part of the second wall portion to the bell mouth, the bell mouth is disposed on a second part of the second wall portion, and an end portion of the baffle plate closest to the heat exchanger is spaced apart from the heat exchanger” as recited in claim 1, respectively are not disclosed or taught in the prior art of record. 
The prior art of record does not anticipated or render obvious of the claimed structure relationship between the front wall, the baffle plate and the bell mouth such that the baffle plate is disposed so as to guide air colliding with the first part of the inner surface of the second wall portion to the bell mouth. Therefore, claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KUN KAI MA/Primary Examiner, Art Unit 3763